DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2021 has been entered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-3 and 5-21 are currently pending.
4.	Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s request for rejoinder is noted.
5.	Claims 1-3 and 5-9 are examined on the merits.

Claim Rejections - 35 USC § 101
6.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product) without significantly more. 
The claims are drawn to a pharmaceutical composition comprising, as an effective component, abieta-6,8,11,13-tetraen-18-oic acid as a pharmaceutically acceptable salt or solvate 
The compounds present in the composition are recited as salts or solvates of the compound. There is no evidence in the specification that the isolation of the compounds as an extract of from carbonized pine cone changes the structure, function, or properties of said compounds. Thus, the recited compounds in the composition have the same structures, and appear to have the same function and properties as the compounds do in their natural state.
In the instant case, there is no such resultant change disclosed that shows any marked difference from the products’ naturally occurring counterparts. Thus, isolation is not disclosed to establish any markedly different characteristic. Thus, the composition does not have markedly different characteristics from what occurs in nature, and is a “product of nature” exception. Accordingly, the claim is directed to a judicial exception (Step 2A, Prong One: YES).
The analysis then proceeds to Step 2A, Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application because the additional element of an intended use only generically links the judicial exception to a field of use and does not result in a markedly distinct characteristic in comparison with the closet occurring natural counterpart, i.e. the compound itself.  Thus, Step 2A, Prong Two: NO.

The additional element recited in the claims is that the compound must be present as a salt or solvate thereof. However, as discussed in Bang (US 5,248,696), pharmaceutically acceptable acid addition salts of resin acids and derivatives are prepared by conventional reactions with equivalent amounts of organic and inorganic solutions, including sodium hydroxide and potassium hydroxide (see column 7, 2nd paragraph). Furthermore, the combination of the salts with liquids, such as water and alcohol, provides compositions for oral administration in liquid and solid forms (see column 7, 3rd paragraph). Compositions comprising the compound in methanol are also disclosed (see Example 1 in columns 7-8).  In addition, Takaya (US Pat. No. 4,166,115) teaches that the creation of salts from ammonium and organic amines was also known and conventional in the art (see column 14, lines 21-32).  Accordingly, creation of salts and solvates of compounds and formulating these compounds into solids and liquids is well-understood, routine, and conventional in the field as demonstrated by Bang and Takaya.  Thus, these features do no add significantly more.

Response to Arguments
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
In the present application, conversion of the compound of Formula I to a salt or solvate is a substantive chemical and structural change from how the compound is found in nature. Changing a compound from a neutral form to a charged salt form changes the physical properties and behavior of a compound compared to how the compound is found in nature. This change results in a pharmaceutical composition with markedly different characteristics from what exists in nature.

It is well known in the art that active agents are greatly affected by their salt forms.

The selection of salt can improve the overall therapeutic and pharmaceutical effects or have detrimental effects for the overall drug development (see Deepak, ef al., “Salts of Therapeutic Agents: Chemical, Physicochemical, and Biological Considerations,” Molecules, 23, 1719, pages 1-15 (2018) (copy attached)). Therefore, not all salts have the same pharmaceutical effect.

One of ordinary skill in the art would not be able to predict the pharmaceutical effect of combining salts described in Takaya with the compounds described in Bang to arrive at the pharmaceutical compositions of the present application as suggested by the Office, at least because 1) the active compounds in the compositions are different for Bang and Takaya; and 2) the methods described in Bang and Takaya are different. Bang describes methods for treating tumors compared to Takaya that describes methods for the treatment of infection diseases. The present application is directed to compositions for relieving pain in a subject thereof. Accordingly, it cannot be expected that all of the salts described in the long list of salts in Takaya would necessarily have a beneficial effect in the pharmaceutical composition of Bang.

Applicant’s arguments are not persuasive.  As discussed above, the nature-based product is analyzed to determine if it has “markedly different characteristics” from its naturally occurring counterpart in its natural state based on structure, function and/or properties. Applicant argues but does not provide evidence of any markedly different characteristics possessed by the claimed salts that would not be possessed by the natural compounds. Please see MPEP § 2106.04 (c).
As evidenced by the prior art, salts of resin acids and derivatives thereof are known. The formulation of compositions, such as by the addition of water or alcohols, is also known in the pharmaceutical art. In essence, preparation of salts and the formulation of various compositions of pharmaceutically active compounds are well-known in the pharmaceutical art as evidenced by the cited references. Therefore, the recitation of salts does not add significantly more.
Applicant argues the formation of a pharmaceutical composition provides a composition that does not occur in nature. However, this argument is not persuasive because the addition of a carrier to a product of nature is not considered to be an integration into a practical application.  The recitation that the combination is useful in treating pain is an intended use which does not 

Claim Rejections - 35 USC § 103
7.	Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bang (U.S. 5,248,696) in view of Moon (US 2014/0363530) and Takaya (US Pat. No. 4,166,115).
Bang teaches compositions for treating tumors with resin acids and derivatives thereof (abstract). Specifically taught in column 6, line 49, is the compound of the instant claims, abieta-6,8,11,13-tetraen-18-oic acid, as a preferable compound of the composition. The reference specifically teaches the compounds are administered in compositions at a dosage of 0.01 to 0.50 mg/mg of carrier (see column 7, lines 32-41).
The reference teaches that pharmaceutically acceptable acid addition salts of the resin acids are prepared by conventional reactions with equivalent amounts of organic or inorganic solutions, and exemplary salts include potassium and sodium hydroxide (which would result in the potassium or sodium salt; instant claim 1) (see column 7, 2nd paragraph). Additionally, combination of the resin acids with pharmaceutically acceptable carriers are taught, including water and alcohols, which would result in the solvated salt forms (see column 7, 3rd paragraph). 
In regards to applicant’s claims 2, 3, and 5-7, the processes by which the products are obtained are not essential to a determination of patentability of the composition form disclosed in the claims. The patentability of product-by- process claims is based on the product itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985). MPEP § 2113 states "[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)." Where the end products are the same, the process of making limitations do not have to be given weight in ex parte examination. See Atlantic Thermoplastics Co. v. Faytex Corp., 23 USPQ2d 1481, 1490-91 (Fed. Cir. 1992).
In the instant case, as Bang teaches the products of the instant claims, the processes by which the composition are obtained as recited in instant claims 2, 3, 5-7 are not given patentable weight.
It is noted that the intended use of the composition, i.e. for pain relief, is not considered to be a patentably distinguishing feature of an invention. See MPEP 211.02 (II): "If the body of a 
	Bang et al. does not teach (i) ammonium or organic amine salts as recited by instant claim 1 or (ii) the specific formulations of instant claims 8 and 9.
However, Moon et al. teaches structurally similar resin acids (see p 0019) and (i) pharmaceutically acceptable salts (see p. 0035-0038) and (ii) pharmaceutical formulations as capsules, aqueous medicines, syrups, granules, and injectable preparations such as solutions, suspensions, or emulsions (p 0149). Moon teaches the formulations can include additives, including stabilizers, coloring agents, and flavoring agents (p 0058).
In addition, Takaya (US Pat. No. 4,166,115) teaches that the creation of salts from ammonium and organic amines was also known and conventional in the art (see column 14, lines 21-32).  
Based on the level of skill of the ordinary artisan in the art at the time of the present invention and the knowledge in the art as discussed above, the formation of salts including ammonium and organic amines as taught by the cited references and formulations as taught by Moon and Takaya would have been prima facie obvious to one of skill in the art.
One would have been motivated to do so as Moon and Takaya teach various salts and formulation types for structurally similar resin acids which are of the same class as the compounds Bang. Therefore, one of ordinary skill in the art would have had a reasonable 

Response to Arguments
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues “None of the cited references disclose or suggest a composition including a pharmaceutically acceptable salt or solvate of Formula I, wherein the pharmaceutically acceptable salt comprises ammonium or an organic amine salt as provided in claim 1.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner agrees that none of the cited references individually disclose a composition including a pharmaceutically acceptable salt or solvate of Formula I, wherein the pharmaceutically acceptable salt comprises ammonium or an organic amine salt.  However, the rejection is based on the combination of the references. Thus, applicant’s argument is noted but not persuasive.
Applicant also argues:
The Office alleges that one of ordinary skill in the art would have a reasonable expectation of successfully forming various salts, including those of the instant claims 

However, this argument is also not persuasive.  As discussed above, Bang teaches the claimed compound, pharmaceutical salts thereof and compositions comprising said compounds.  In addition, Moon teaches structurally similar compounds and salts thereof. In essence, both Bang and Moon teach pharmaceutical salts of resin compounds, including the claimed compound, are known in the art. The art as evidenced by Takaya teaches ammonium and amine salts, like sodium, potassium, etc. are well-known.  Therefore, based on the teachings of the cited references and the level of skill of the ordinary artisan in the art at the time of the present invention, preparation of ammonium or amine salts of resin acids, such as the claimed compound, would have been within the level of skill of the ordinary artisan in the pharmaceutical art.  Because the preparation of pharmaceutically acceptable salts, such as ammonium and amine salts, are well-known in the pharmaceutical art, the preparation of the corresponding ammonium and amine salts of the prior art compound is rendered prima facie obvious.  Additionally, the 
Applicant argues and the examiner agrees that active agents are greatly affected by their salt forms. However, salt formation and the selection of the salt(s) that provides an improvement in the overall therapeutic and pharmaceutical effect of a drug is routine in the pharmaceutical art and, thus, would have been within the level of skill of the ordinary artisan in the art at the time of the present invention. Applicant has not provided any evidence on record that the specific salts of the claimed invention have same unexpected/surprising properties not possessed by other salts.  Thus, the 103 rejection based on the combination of Bang, Moon, and Takaya is maintained.

Double Patenting
8.	Claims 1-3 and 5-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of copending Application No. 16/095,356 (reference application) for the reasons set forth in the previous Office action.
Applicant has requested that this rejection be held in abeyance until allowable subject matter is indicated.  The request is noted.  The rejection is currently still considered valid at this time for the reasons set forth in the previous Office action.

9.	No claims are allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655